 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for Defendants

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   RODNEY JONES                                       CASE NO. 2:18-CV-03110-TLN-DMC

11                                Plaintiff,            DEFENDANTS’ REQUEST TO EXTEND TIME
                                                        TO RESPOND TO COMPLAINT AND ORDER
12                          v.

13   UNITED STATES, et al.

14                               Defendants.

15

16          Defendants the United States of America, Joshua Root, and Peter Sawtell respectfully request an

17 extension of time to respond to the complaint.

18          Plaintiff Rodney Jones originally filed this lawsuit against Bureau of Land Management

19 (“BLM”) Officers Joshua Root and Peter Sawtell in Shasta County Superior Court on October 29, 2018.

20 See ECF 1-1. Because the complaint appears to allege tort claims against the United States as well as

21 claims against Officers Root and Sawtell in connection with their federal duties, the United States

22 removed the action to this Court on November 30, 2018. ECF 1.

23          Pursuant to Federal Rule of Civil Procedure 81(c)(2), defendants’ deadline to respond to the
                                                                                     1
24 complaint is, at its earliest, December 21, 2018. See Fed. R. Civ. P. 81(c)(2)(A). Jones alleges that

25          1
             Rule 81(c)(2) sets the deadline for responding to a removed complaint as the later of 21 days
   after receiving “through service or otherwise” a copy of the initial pleading, 21 days after being served
26 with the summons for an initial pleading, or 7 days after the notice of removal is filed. See also Murphy
   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-56 (1999) (interpreting “through service
27 or otherwise” in removal statute to require service of formal process, not mere receipt of the complaint
   through informal means). Service of a complaint on the United States or a federal officer requires
28 serving the United States Attorney’s Office for the relevant district as well as the United States Attorney

      DEFENDANTS’ REQUEST TO EXTEND TIME                 1
      TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER
30
 1 Officers Root and Sawtell conducted a traffic stop of Jones without probable cause in April 2017. See

 2 ECF 1-1 at 3, 10.2 Jones was later charged with state criminal violations in connection with the stop.

 3 See id. at 10. Defendants have been diligently investigating Jones’s claims, including seeking to obtain

 4 the court records for the related state court criminal case, but require additional time to complete the

 5 investigation. See Declaration of Philip A. Scarborough (“Scarborough Decl.”) ¶ 4. Defendants

 6 estimate that an extension of approximately two months, to February 22, 2018, should be sufficient time

 7 to obtain the relevant court records, review them, and formulate a response to the complaint. Id. ¶ 6.

 8             Defendants have not previously sought an extension of any deadline in this matter. Scarborough

 9 Decl. ¶ 7. Defendants therefore respectfully request that the Court extend the time for defendants to

10 respond to the complaint, by motion or otherwise, for approximately two months, to February 22, 2019.

11 See id.3

12                                                          Respectfully submitted,

13    Dated: December 18, 2018                                 McGREGOR W. SCOTT
                                                               United States Attorney
14

15                                                       By: /s/ Philip A. Scarborough
                                                             PHILIP A. SCARBOROUGH
16                                                           Assistant United States Attorney
17
     //
18
     //
19
     //
20
   //
21 //

22
   General. See Fed. R. Civ. P. 4(i)(1)-(3). Here, the United States’ Attorney’s Office has never been
23 served with Jones’ complaint. See Declaration of Philip A. Scarborough ¶ 2. Arguably, therefore, the
   time for each defendant to respond has not yet started running. But assuming that removal of the action
24 to federal court substituted for service of process, the earliest deadline for defendants’ response to the
   complaint is 21 days after removal under Rule 81(c)(2)(A).
25         2
             Page numbers refer to the pagination assigned to the document by the Court’s electronic case
   filing system.
26
           3
             Counsel for defendants has not attempted to request plaintiff’s position with respect to the relief
27 requested herein. See Scarborough Decl. ¶ 5. Based on the undersigned’s previous interaction with
   Jones, any attempt to request his concurrence with respect to routine scheduling matters such as this
28 would be futile. See id.

          DEFENDANTS’ REQUEST TO EXTEND TIME               2
          TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER
30
 1                                                   ORDER

 2         Before the Court is defendants’ request for an extension of time to respond to the complaint.

 3 Good cause appearing, the request is granted. Defendants shall respond to the complaint, by motion or

 4 otherwise, on or before February 22, 2019.

 5         IT IS SO ORDERED.

 6

 7

 8

 9         Dated: December 19, 2018
                                                      ____________________________________
10                                                    DENNIS M. COTA
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      DEFENDANTS’ REQUEST TO EXTEND TIME               3
      TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER
30
